Appeal from a judgment of the Supreme Court, Monroe County (Francis A. Affronti, J.), rendered February 27, 2007. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from is reversed on the law, the plea is vacated and the matter is remitted to Supreme Court, Monroe County, for further proceedings on the indictment.
Same memorandum as in People v Williams (79 AD3d 1653 [2010]). Present — Scudder, P.J., Martoche, Green, Pine and Gorski, JJ.